Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2021

                                       No. 04-21-00371-CV

                           Veronica CUELLAR and Eduardo Cisneros,
                                        Appellants

                                                 v.

                                        Sunita PUNJABI,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV02244
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

        This is an appeal in a forcible detainer action in which the clerk’s record shows the
county court at law signed a default judgment of possession in favor of appellee on August 25,
2021. The clerk’s record also shows the county clerk subsequently issued a writ of possession to
enforce the judgment. The supplemental clerk’s record shows the writ of possession was
executed and the property was “turned over to [appellee]” on September 10, 2021. Neither the
clerk’s record nor the supplemental clerk’s record shows that appellants requested or paid a bond
to supersede the judgment. See TEX. PROP. CODE ANN. § 24.007 (“A judgment of a county court
may not under any circumstances be stayed pending appeal unless, within 10 days of the signing
of the judgment, the appellant files a supersedeas bond in an amount set by the county court.”).

        The only issue in a forcible detainer action is the right to actual possession of the
property. See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198
S.W.3d 782, 785 (Tex. 2006); see also TEX. PROP. CODE ANN. §§ 24.001–.002. A judgment of
possession in such an action determines only the right to immediate possession and is not a final
determination of whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When an
appellant fails to file a supersedeas bond in the amount set by the county court at law, the
judgment may be enforced and a writ of possession may be executed, evicting the defendant
from the property. See TEX. PROP. CODE § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d
at 786. If a forcible detainer defendant fails to supersede the judgment and loses possession of
the property, the appeal is moot unless the forcible detainer defendant (1) timely and clearly
expressed his intent to appeal and (2) asserted “a potentially meritorious claim of right to current,
actual possession of the [property].” See Marshall, 198 S.W.3d at 786–87.
       Because the record appears to show that appellants did not request or pay a supersedeas
bond, that the writ of execution was subsequently executed, and that appellee has taken
possession of the property, this appeal may be moot. We therefore ORDER appellants to file a
written response by October 21, 2021 explaining: (1) whether the writ of possession was
executed; and (2) why this appeal should not be dismissed as moot.

       All other appellate deadlines are suspended until further order of this court.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court